 Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 1 of 11 PageID #:540

                                                                                TOSTRUD LAW GROUP, P.C.
                                                                                1925 CENTURY PARK EAST
                                                                                SUITE 2100
                                                                                LOS ANGELES, CA 90067
                                                                                TEL: 310.278.2600
                                                                                FAX: 310.278.2640
                                                                                WWW.TOSTRUDLAW.COM




                                         FIRM RESUME

   Tostrud Law Group, P.C was founded in 2011 with offices in Los Angeles and Minneapolis.

   We have a diversified legal practice, successfully representing plaintiffs in the areas of

   personal injury, securities and financial fraud, employment discrimination, unlawful

   employment practices including wage and hour disputes, product defect, consumer protection,

   antitrust and intellectual property, False Claims Act, and human rights. Our clients include

   individuals, classes or groups of persons, businesses, and public and private entities.


FIRM BIOGRAPHY:

  JON A. TOSTRUD, Admitted to practice in the State of California and the State of

  Minnesota; U.S. District Court, Eastern District of California; U.S. District Court, Southern

  District of California; U.S. District Court, Northern District of California; U.S. District Court,

  Central District of California; Education: William Mitchell College of Law; Memberships:

  State Bar of California; State Bar of Minnesota.

  ANTHONY M. CARTER, Admitted to practice in the Commonwealth of Virginia; U.S.

  District Court, Eastern District of Virginia; U.S. District Court, Western District of Virginia;

  U.S. District Court, District of North Dakota; Education: James E. Rogers College of Law at

  the University of Arizona; Memberships: State Bar of Virginia.


SETTLED CASES

   a.   Juan Jordan, et al. v. Meridian Bank, et al., No. 17-cv-5251 (United States District

        Court for the Eastern District of Pennsylvania). Tostrud Law Group, P.C. served as co-

        counsel in this class action on behalf of inside sales loan officers who were employed by
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 2 of 11 PageID #:541




     Defendant Meridian Bank.        Plaintiffs alleged Defendants violated the Fair Labor

     Standards Act and state labor laws by misclassifying them as exempt from receiving

     overtime pay and by failing to compensate them at the federally-mandated minimum

     wage. On March 19, 2019, the court granted conditional certification in part for those

     loan officers who were denied overtime wages for all time worked in excess of 40 hours

     per workweek. On April 3, 2019, the court approved the parties’ form of notice to be

     distributed to the putative class. On September 30, 2019, the court issued an order granting

     preliminary approval of settlement of the case.

   b. Grahl v. Circle K Stores, Inc., No. 2:14-cv-305 (United States District Court for the

      District of Nevada). Tostrud Law Group, P.C., served as co-counsel for a nationwide

      class of Store Managers employed by defendant Circle K Stores. Plaintiffs alleged Circle

      K Stores knowingly misclassified its Store Managers as exempt employees and failed to

      properly pay them the required minimum and overtime wages. On August 26, 2015, the

      court granted Plaintiff’s motion for conditional certification and agreed the case should

      proceed as a national class action. On December 21, 2018, the court preliminarily

      approved the parties’ settlement of claims. On April 8, 2019, the parties received final

      approval of the $8.25 million settlement for more than 1,200 current and former store

      mangers who joined the case seeking to recover unpaid wages.

   c. Granados v. County of Los Angeles, No. BC361470 (Superior Court for the County of

      Los Angeles). Tostrud Law Group, P.C. served as co-counsel in this class action for the

      improper collection of telephone user taxes (“TUT”) on behalf of all individuals and

      businesses in the unincorporated areas of the County of Los Angeles who paid for

      residential landline, business landline, and/or mobile telephone services.      The Hon.



                                                 2
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 3 of 11 PageID #:542




      Maren E. Nelson granted final approval of a $16.9 million settlement for refunds of the

      telephone taxes on October 29, 2018.

  d. McWilliams v. City of Long Beach, No. BC361469 (Superior Court for the County of

     Los Angeles). Tostrud Law Group, P.C. served as co-counsel in this class action for the

     imposition and collection of a Utility Users Tax (“UUT”) on behalf of all individuals and

     businesses within the City of Long Beach who paid for residential landline, business

     landline, and/or mobile telephone services. In 2013, Plaintiffs won a landmark appeal in

     the California Supreme Court, allowing the case to proceed. The Hon. Maren E. Nelson

     granted final approval of a $16.6 million settlement for refunds of the telephone taxes on

     October 30, 2018.

  e. Eaton v. Hamilton Group Funding, et al., No. 18-cv-21463 (United States District

     Court for the Southern District of Florida). Tostrud Law Group, P.C. served as co-counsel

     in this class action on behalf of inside sales loan officers who were employed by

     Defendant Hamilton Group Funding. Plaintiffs alleged Defendant violated the Fair Labor

     Standards Act by misclassifying them as exempt from receiving overtime pay and by

     failing to compensate them at the federally-mandated minimum wage. In March 2019, the

     parties entered into a settlement agreement for an undisclosed amount and are currently

     awaiting final approval from the court.

  f. Luis Bautista, et al. v. Carl Karcher Enterprises, LLC, No. BC649777 (Superior Court

     of California, County of Los Angeles). Tostrud Law Group, P.C. served as co-counsel in

     a class action lawsuit for employees who worked for Carl’s Jr. restaurants. Plaintiffs

     alleged that Carl’s Jr.’s parent company, CKE, colluded with its franchisees to suppress

     the wages of the restaurant-based managers through a “no hire” agreement that expressly



                                                3
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 4 of 11 PageID #:543




     forbids franchises from employing or seeking to employ any of the restaurant-based

     managers who work for other franchisees or for CKE directly. Tostrud Law Group, P.C.

     recovered damages on behalf of the individual named plaintiffs, and successfully

     negotiated to permanently enjoin Defendants from enforcing the “no hire” term in its

     franchise agreement with franchisees.

  g. Small v. University Medical Center of Southern Nevada, No. 12-cv-395 (United States

     District Court for the State of Nevada). Tostrud Law Group, P.C. serves as co-counsel

     representing employees who allege defendant University Medical Center (“UMC”) failed

     to pay them properly for missed meal breaks under the Fair Labor Standards Act. After

     the court granted Plaintiffs’ motion for conditional certification on June 14, 2013,

     approximately 600 current and former UMC employees agreed to join the case. After a

     granting Plaintiffs’ motion to compel in July 2013, the court appointed a Special Master to

     oversee the discovery process. The Special Master ultimately made numerous factual

     findings in support of Rule 23 class certification and concluded in a 78-page Report and

     Recommendation that defendant UMC had failed to identify, preserve, search for, collect

     and process relevant evidence. Magistrate Judge Leen overruled Defendants’ objection on

     August 9, 2018 in a 123-page ruling. On May 29, 2019, the United States District Judge

     Andrew Gordon granted approval to a $4.25 million dollar settlement of the action.

  h. Lane v. First National Bank of Layton, No. 01-15-0005-5682 (American Arbitration

     Association). Tostrud Law Group, P.C. helped secure a settlement for a group of former

     inside sales loan officers who worked for Respondent First National Bank of Layton

     (“Layton”) for alleged violations of the Fair Labor Standards Act and Maryland state labor

     laws. Claimants received compensatory damages due to Layton’s misclassification of its



                                                4
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 5 of 11 PageID #:544




     inside loan officers as exempt employees and failure to properly pay these employees the

     required minimum and overtime wages.

  i. Rocha, et al. v. Gateway Funding, No. 15-cv-00482 (United States District Court for the

     Eastern District of Pennsylvania). Tostrud Law Group, P.C. helped secure a seven figure

     settlement of behalf of a class of inside sales loan officers who worked for defendant

     Gateway Funding. Plaintiffs received compensatory damages due to Gateway Funding’s

     misclassification of its inside loan officers as exempt employees and failure to properly

     pay these employees the required minimum and overtime wages.

  j. Ardon v. City of Los Angeles, No. BC363959 (Superior Court for the County of Los

     Angeles). Tostrud Law Group, P.C., helped secure a $92.5 million dollar settlement on

     behalf of millions of Los Angeles city residents and businesses who paid taxes for

     telephone services that were improperly collected by the city. In October 2016, the City

     of Los Angeles agreed to provide refunds of taxes collected for telephone services on

     behalf of consumers who paid telephone utility user taxes to the City of Los Angeles for

     residential landline, business landline, and mobile telephone services.

  k. Struett v. Susquehanna, No. 5:15-cv-176 (United States District Court for the Eastern

     District of Pennsylvania). Tostrud Law Group, P.C. helped secure a settlement on behalf

     of a Section 216(b) collective class and Rule 23 class of residential mortgage bankers for

     misclassification violations and failure to properly pay overtime wages.

  l. Pomphrett, et al. v. American Home Bank, et al., No. 1:12-cv-10330 (United States

     District Court for the District of Massachusetts). Tostrud Law Group, P.C. helped achieve

     a seven figure settlement of behalf of a Section 216(b) collective class and Rule 23 class

     of several hundred former loan officers for the failure to pay overtime wages.



                                                 5
 Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 6 of 11 PageID #:545




   m. Wyler –Wittenberg, et al. v. Metlife Home Loans, Inc, No. 2:12-cv-00366 (United

      States District Court for the Eastern District of New York). Tostrud Law Group, P.C.

      helped achieve a seven figure settlement of behalf of a Section 216(b) collective class and

      Rule 23 class of current and former loan officers for the failure to pay overtime wages.

   n. Ord, et al. v. First National Bank of Pennsylvania and F.N.B. Corp., No. 12-cv-00766

      (United States District Court for the Western District of Pennsylvania). Tostrud Law

      Group, P.C. helped achieve a seven figure settlement of behalf of a Rule 23 class of

      several hundred account holders at First National Bank of Pennsylvania who were

      improperly charged overdraft fees on their checking accounts.

   o. Molyneux, et al. v. Securitas Security Services, Inc., No. 4:10-cv-588 (United States

      District Court for the Southern District of Iowa). Tostrud Law Group, P.C. helped achieve

      a six figure settlement of behalf of a Section 216(b) collective class and Rule 23 class of

      hundreds of hourly paid security officers for failure to pay for off-the-clock work.

   p. Hansen, et al v. Per Mar Security Services, et al, No. 4:09-cv-00459 (United States

      District Court for the Southern District of Iowa). Tostrud Law Group, P.C. helped achieve

      a confidential settlement of behalf of a Section 216(b) collective class and Rule 23 class of

      hundreds of hourly paid security officers for back wages.

CASE PROFILES

  Current Cases

   a. Springmeyer v. Marriott International, Inc., No. 20-cv-00867 (United States Court for

      the District of Maryland). Tostrud Law Group, P.C. serves as co-counsel seeking to

      represent a class of consumers whose personal information was stolen from Defendant

      Marriott International. Plaintiffs allege Marriott failed in its duty to protect its guests’



                                                   6
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 7 of 11 PageID #:546




     sensitive information by not implementing adequate and reasonable cyber-security

     procedures and protocols for its databases. Plaintiffs seek an injunction and award of

     damages as a result of Defendant’s negligent and unlawful actions.

  b. In Re: Plaid Inc. Privacy Litigation, No. 20-cv-3056 (United States District Court for

     the Northern District of California). Tostrud Law Group, P.C. serves as co-counsel

     seeking to represent a class of individual users of the financial application, Venmo,

     created by Defendant Plaid Inc.       Plaintiffs allege Defendant improperly collects the

     transactional history and other financial data of its app users without consent and sells this

     data to third parties. Plaintiffs seek declaratory and injunctive relief as well as an award of

     damages as a result of Defendants’ unlawful actions.

  c. Angell Chevas, et al. v. California Baptist University, No.20STCV30833 (Superior

     Court of California, County of Los Angeles). Tostrud Law Group, P.C. serves as co-

     counsel seeking to represent a class of students attending California Baptist University

     who were deprived of the benefit of on-campus learning due to the cancellation of classes

     due to COVID-19. Plaintiffs allege Defendant failed to issue tuition refunds despite

     Plaintiffs’ inability to receive on-campus instructions and access campus facilities.

     Plaintiffs seek injunctive relief and a return of monies wrongfully obtained for tuition and

     fees.

  d. In Re: TikTok, Inc. Consumer Privacy Litigation, No. 20-cv-4699 (United States

     District Court for the Northern District of Illinois). Tostrud Law Group, P.C. serves as co-

     counsel seeking to represent a class of individual users of the social media platform,

     TikTok, created and administered by Defendants. Plaintiffs allege TikTok improperly

     scans and collects users’ biometric identifiers in violation of the state of Illinois’



                                                  7
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 8 of 11 PageID #:547




     Biometric Information Privacy Act (“BIPA”). Plaintiffs seek an injunction and an award

     of statutory damages to all class members.

  e. O’Garro v. City of Jersey City, No. 20-cv-5282 (United States District Court for the

     District of New Jersey). Tostrud Law Group, P.C. serves as co-counsel on behalf of

     persons with mobility disabilities against Defendants Mayor Steven Fulop and the City of

     Jersey City. Plaintiffs are seeking declaratory and injunctive relief for Defendants’ failure

     to provide accessible pedestrian rights of way within the City of Jersey City in violation of

     Title II of the Americans with Disabilities Act.

  f. In Re: Pork Antitrust Litigation, No. 18-cv-1776 (United States District Court for the

     District of Minnesota). Tostrud Law Group, P.C. serves as co-counsel on behalf of

     indirect purchasers of pork products from defendant pork suppliers. Plaintiffs allege

     defendants violated federal and state antitrust laws by conspiring to illegally fix, raise, and

     maintain the price of pork in order to secure massive profits. Plaintiffs are seeking

     damages sustained by them as a result of Defendants’ unlawful behavior.

  g. In Re: Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (United

     States District Court for the Eastern District of Pennsylvania). Tostrud Law Group, P.C.

     was appointed to serve on the Steering Committee as counsel in a class action lawsuit

     seeking to represent thousands of independent pharmacies against several defendant

     generic drug manufacturers. Plaintiffs allege these drug manufacturers violated federal and

     state antitrust laws. Plaintiffs seek damages sustained by them as a result of Defendants’

     unlawful behavior and an award of statutory damages to all class members.

  h. In Re EKSO Bionics Holding Corp. Derivative Litigation, No. 18-cv-1348 (United

     States District Court for the Northern District of California). Tostrud Law Group, P.C.



                                                  8
  Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 9 of 11 PageID #:548




         serves as liaison counsel in this shareholder derivative action for the benefit of

         LendingClub shareholders who were damaged by, among other things, certain of

         LendingClub’s officers and directors who made false and misleading statements and

         representations about the company’s financial condition and future business prospects.

         Plaintiffs seek damages sustained by them as a result of Defendants’ breach of fiduciary

         duties owed to their company.

     i. Engquist, et al. v. City of Los Angeles No. BC591331 (Superior Court of California,

         County of Los Angeles). Tostrud Law Group, P.C., serves as co-counsel for a class of

         taxpayers who reside in the City of Los Angeles who paid taxes for gas services that were

         improperly collected by the City. Tostrud Law Group, P.C. is seeking refunds of taxes

         collected for gas services on behalf of consumers who paid the City Gas User Tax

         (“GUT”) improperly collected by the City of Los Angeles. On May 13, 2019, Judge

         Buckley certified the case as a class action and a trial date has been set for June 1, 2020.

     j. Starr v. City of Oxnard, No. 56-2018-00510828 (Superior Court, County of Ventura).

         Tostrud Law Group, P.C. serves as co-counsel representing plaintiffs against the City of

         Oxnard alleging improper collection of wastewater sewer fees. Plaintiffs claim that sewer

         rates billed to residents following the passage of a ballot initiative “Measure M”, which

         sought to curb increases in sewer wastewater fees, were illegal. Tostrud Law Group, P.C.

         seeks reimbursement of those wastewater charges and fees illegally collected.


In addition, while with the firm of Cuneo Gilbert &. LaDuca, LLP, Mr. Tostrud headed the wage

and hour practice and was appointed lead or co-lead counsel and achieved seven-figure and eight-

figure settlements in several class and collective actions including:




                                                       9
Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 10 of 11 PageID #:549




  a. Nerland v. Caribou Coffee. Inc. et al., Civil No. 05-1847 (United States District

      Court for the District of Minnesota). As co-lead class counsel, Cuneo Gilbert &

      LaDuca, LLP achieved a $2.7 million settlement on behalf of retail store managers

      improperly classified as exempt from overtime. The class action suit first filed in 2005,

      charged Caribou with wrongfully denying overtime pay due to current and former

      Caribou store managers. The lawsuit contended that Caribou misclassified its Store

      Manager position as exempt under the Minnesota and Federal Fair Labor Standards

      Acts to avoid paying overtime compensation. After nearly three years of litigation, the

      parties entered into a Settlement whereby, the Court granted final approval and Caribou

      Coffee Co. compensated participating class members.

  b. Oliva, et al v. International Coffee and Tea. LLC d/b/a The Coffee Bean and Tea

      Leaf, et al., Case No. BC296435 (Superior Court of the State of California, County of

      Los Angeles). As co-lead class counsel, Cuneo Gilbert & LaDuca, LLP achieved a

      seven-figure settlement on behalf of retail store managers improperly classified as

      exempt from overtime, as well as hourly-paid barristas who were not compensated for

      their meal and rest breaks.

  c. Lagunas v. Cargill Meat Solutions Corp., Case No. 10-cv-00220 (United State

      District Court for the Southern District of Iowa) (Final approval - 1/27/11 Cuneo

      Gilbert & LaDuca, LLP served as co-lead counsel in six-figure class settlement on

      behalf of meat processing plant employees who were not properly paid for donning and

      doffing activities performed before their shifts, during meal breaks and after their shifts.

  d. Wineland, et al v. Casey's General Stores, Inc., No. 08 CV 00020 (United States

      District Court for the Southern District of Iowa) (Final approval 10/22/09). Cuneo



                                                   10
  Case: 1:20-cv-04699 Document #: 39-1 Filed: 09/08/20 Page 11 of 11 PageID #:550




         Gilbert & LaDuca, LLP along with co-counsel was appointed lead counsel and

         achieved a seven figure settlement on behalf of a Section 216(b) collective class and

         Rule 23 class of over 60,000 cooks and cashiers for unpaid wages, including time

         worked before and after their scheduled shifts and while off-the-clock.

     e. Cedeno et al v. Home Mortgage Desk. Corp. et al., No. 08 CV 1168 (United States

         District Court for the Eastern District of New York) (Final approval - 6/15/10). Cuneo

         Gilbert & LaDuca, LLP along with co-counsel was appointed lead counsel and

         achieved a six figure settlement on behalf of a Section 216(b) collective class of loan

         officers deprived of overtime wages.

     f. Jones, et al v. Casey's General Stores. Inc., No. 07 CV 400 (United States District

         Court for the Southern District of Iowa) (Final approval - 10/22/09). Cuneo Gilbert &

         LaDuca, LLP along with co-counsel was appointed lead counsel and achieved a seven

         figure settlement on behalf of a Section 216(b) collective class and Rule 23 class of

         more than 6,000 assistant store managers for unpaid wages, including time worked

         before and after their scheduled shifts and while off-the-clock.


         In addition to the above representative cases, Tostrud Law Group, P.C. is currently

prosecuting several other class and/or collective actions, including data breach and privacy cases,

product liability and securities fraud class actions, and several antitrust cases against large

companies.




                                                     11
